Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
1. 	Applicant is advised that the Notice of Allowance mailed 4/6/21 is vacated. If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account.
2.	Examiner apologizes for any inconvenience this may have caused Applicant.
Claim Status
3.	Currently claims 1, 2, and 7 are pending and under consideration.
Information Disclosure Statement
4.    The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.

5.    The information disclosure statement filed 7/30/19 has been considered as to the merits before First Action.
Priority
6. 	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: Please update the specification - section 0001 to add “US Patent No. 10/197,556”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 2, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites the phrase “a non-genotoxic carcinogen” at lines 11-12. It is unclear whether this phrase refers to a carcinogen that is not genotoxic (its literal meaning) or to a compound that is neither genotoxic nor a carcinogen. This matter is further confusing because claim 1 concludes with deciding that when the number of stem cells after exposure to the test compound is less than the number of stem cells “after exposure to a non-genotoxic carcinogen,” then “the compound has a higher risk of being a genotoxic carcinogen.” 
genotoxic carcinogen than is the control. But if the control compound is one that is neither genotoxic nor carcinogenic, then “higher risk” means that the control compound is more likely than not to be a genotoxic carcinogen. It is unclear what sort of compound is serving as the negative control, and it is therefore unclear whether any given test compound will be considered a genotoxic carcinogen in the assay or not.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1, 2, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applying the Mayo/Alice inquiries in M.P.E.P. § 2106, part III:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application.
Independent claim 1 recites: A method for determining risk that a compound is a genotoxic carcinogen, the method comprising:
-exposing a flatworm to the compound for a period of time,


-comparing the number of adult pluripotent stem cells within the flatworm after exposure to the compound to a reference value, wherein the reference value is determined by measuring with a phosphorylated histone H3 immunoassay the number of adult pluripotent stem cells, excluding gonadal phosphorylated H3-positive cells, within a flatworm after exposure to a non-genotoxic carcinogen, and
-determining whether the compound has a risk of being a genotoxic carcinogen, wherein when said number of adult pluripotent stem cells excluding gonadal phosphorylated H3-positive cells, is less than said reference value, the compound has a higher risk of being a genotoxic carcinogen.
The judicial exception(s) is not integrated into a practical application because the judicial exception include (a natural phenomenon or the natural principle of specific binding complexes) and (abstract ideas or mental processes).
Claim 1 is drawn to the measurement of phosphorylated histone H3-positive cells (a natural phenomenon).  However, a claim that focuses on use of a natural principle (such as measuring natural phenomenon) must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. 
To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968.
In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.

Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965,
1968. 
The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.
In the instant case, the claims are directed to a naturally occurring correlation (natural phenomenon), namely the naturally occurring correlation or complex formed between phosphorylated histone H3. These assay are routinely conducted in the prior art. For examples see Pfister (2007, https://frontiersinzoology.biomedcentral.com/track/pdf/10.1186/1742-9994-4-9) which discloses procedures that incubate Macrostomum lignano, a flatworm, with hydroxyurea (HU) for 10 days. (Page 12, column 1.) 

Limitations that are necessary for all practical applications of the natural principle, such that everyone practicing the natural principle would be required to perform those steps or every product embodying that natural principle would be required to include those features, would not be sufficient to confer patent eligibility.
In addition, appending conventional steps, specified at a high level of generality, to a natural principle does not make the claim patent-eligible. Steps that amount to instructions that are well-understood, routine, conventional activity, previously engaged in by those in the field add nothing specific to the natural principle that would render it patent-eligible.
Claims 1, 2, and 7 do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. This is because (1) the claims would cover every substantial practical application of the correlation and (2) the additional steps recited in the claim were previously taken by those in the field. When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the wet steps of mixing a composition and treating the sample in culturing procedures are well-understood, routine, and conventional in this art. 

Additionally, claim 1 reads on mental processes, wherein the culture H3 assay is “compared and determines genotoxic carcinogen risk”. The steps of (comparing/determining) and/or making clinical decisions are deemed mental processes or abstract ideas that can be performed in the mind. Since the claims do not require any physical testing in “comparing and determining”, this is viewed as a comparison or abstract idea (mental process). Therefore the claims recites “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves.
Steps drawn to mental steps and/or computer-implemented abstract ideas are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
A claim that focuses on a judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).

Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea and 
Step 2A, Prong 2 determine whether the claims recites additionally elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step 2B determines whether the claim as a whole amounts to significantly more than the exception.

The Analysis of instant Claim 1:
Step 1: yes, drawn to a method which is one of the 4 categories. The present claims are directed to a process so Step 1 is satisfied.

Step 2A prong 1: yes, recites judicial exceptions. Particularly abstract ideas, the comparing and determining steps. The present claims are directed to judicial exceptions? Wherein the method recites “comparing and determining”. The judicial exception includes mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 


Step 2A prong 2: no, not integrated into a practical application. You are not acting on the JEs, just thinking about the information. 
The “comparing and analyzing” step can be done by merely reviewing the data mentally and mentally identifying a complex formed in the subject biological sample. See Bilski V. Kappos 95 USPQ2d 1001 (2010). Also, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). 
("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 
Furthermore, the step(s) of “comparing and analyzing” do not actually require an active step but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Step 2B: Is there an inventive concept in the claims? No, exposing worms to test compounds is routine, as are H3 assays. 
The claim as a whole does not amount to significantly more than the exception. 



The active method steps of claim 1 (a) exposing a flatworm to a compound for a period of time and (b) measuring adult pluripotent stem cells, excluding gonadal phosphorylated H3-positive cells in a phosphorylated histome H3 immunoassay. However, all of the additional claim elements listed are well-understood, routine, and conventional in this art. 
The active method steps of the claims are readily recognized in the art as routine. For instance, see Pfister (2007, https://frontiersinzoology.biomedcentral.com/track/pdf/10.1186/1742-9994-4-9).Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention. 
The steps are interpreted as being drawn to mental steps and/or computer-implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the produced fraction in steps (a) and (b).
In sum, when the relevant factors are analyzed, they weigh against the present claim(s) reciting a judicial exception (analyzing) that is not integrated into a practical application. Accordingly, the claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfister (2007, https://frontiersinzoology.biomedcentral.com/track/pdf/10.1186/1742-9994-4-9) in view of Guecheva (2001, https://www.sciencedirect.com/science/article/pii/S1383571801002443) and Fairbairn (1995, https://bit.ly/2FnhXow).
Pfister teaches incubating Macrostomum lignano, a flatworm, with hydroxyurea (HU) for 10 days. (Page 12, column 1.) Pfister teaches an in vivo method for identifying and counting neoblasts within the bodies of flatworms before treatment and at varying times after treatment. (See, e.g., Figures 4 and 5.) Pfister identifies neoblasts by labeling S-phase cells with BrdU and labeling mitotic cells with an anti-phosphorylated histone H3 antibody. (Page 2, column 2; page 12.) Pfister teaches counting the number of BrdU-positive neoblasts (Figure 4B) and compares to a control (Figures 4C and 4D). 
Pfister teaches that there are two types of stem cells in his flatworms, gonadal and somatic, and that the gonadal stem cells recover the somatic stem cells. (Page 10, column 1.) Pfister demonstrates that somatic stem cells and gonadal stem cells react differently to DNA damage; the latter are resistant to gamma-irradiation. (Page 6, paragraph bridging columns; Figures 4A-4C.) 

Pfister does not teach excluding the gonadal PH3+ cells when he counts his BrdU-positive neoblasts. 
Guecheva teaches culturing Dugesia schubarti, a planarian, with copper sulfate, a genotoxic carcinogen that damages DNA. (Sections 1, 2.2-2.4.) Guecheva isolates cells from the organism after certain time points, then scores 100 randomly selected cells per sample for DNA damage using a comet assay. (Section 2.5.) Guecheva observed severe DNA damage in 80% of cells in untreated planarians but in only 50% of cells in planarians treated with 50μM copper sulfate. (Table 1.) 
Fairbairn teaches that the comet assay (employed by Guecheva) identifies cells that are actively undergoing apoptosis. (Page 52, column 2.) Fairbairn teaches that unrepaired DNA damage leads to cell death. (Page 47, column 1; see also section 4.6 at pages 51-52.) 
The person of ordinary skill would have had a reasonable expectation of success in employing Pfister’s in vivo method for identifying and counting neoblasts within the bodies of flatworms based on BrdU/phosphorylated H3 staining to determine whether compounds are genotoxic carcinogens because Guecheva teaches that planarians (one type of flatworm) are useful for evaluating genotoxic effects of carcinogens. 


M. lignano is accepted in this art as a “complementary model” to planarians. It is desirable over planarians for genetic applications but is otherwise quite similar to planarians. See Simanov et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3447372/).
The skilled artisan would have understood from Guecheva that genotoxic carcinogens damage the DNA within neoblasts and would also understand from Fairbairn that Guecheva’s comet assay is detecting cells that are undergoing programmed cell death. The skilled artisan would therefore reasonably expect that when Pfister’s flatworms are cultured with a genotoxic carcinogen, that compound will induce apoptosis in the neoblasts, and the skilled artisan would appreciate that Pfister’s method of directly visualizing neoblasts within the bodies of flatworms would permit quantifying the number of cells that survive a genotoxic assault. 
The skilled artisan would further understand that fewer surviving neoblasts within the bodies of flatworms, as observed via Pfister’s method, treated with a test compound relative to a flatworm treated with a control compound that is neither genotoxic nor a carcinogen, assayed at the same time point, indicates that the compound is more likely to be a genotoxic carcinogen relative to the control compound. 
The use of negative controls is indisputably routine and conventional in the biological and chemical arts; see M.P.E.P. § 2144.03.




The invention as a whole would have been prima facie obvious.

10.	For reasons aforementioned, no claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling 
7/31/21

/LISA V COOK/Primary Examiner, Art Unit 1642